DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on August 06, 2019.  In virtue of this communication, claims 1-12 are currently presented in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/6/2020, 4/21/2020 and 7/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Claims 1-4, 6-7 and 11-12 are objected to because of the following informalities:
Claim 1, in line 3, “a driving frequency” should be changed to --the driving frequency--
Claim 1, in line 5, “a driving frequency” should be changed to --the driving frequency--
Claim 1, in line 6, “a driving frequency” should be changed to --the driving frequency--
Claim 1, in line 10, “a driving frequency” should be changed to --the driving frequency--
Claim 1, in line 14, “a driving frequency” should be changed to --the driving frequency--
Claim 2, in line 1, “a driving frequency” should be changed to --the driving frequency--
Claim 3, in line 1, “a driving frequency” should be changed to --the driving frequency--

Claim 6, in line 10, “a driving frequency” should be changed to --the driving frequency--
Claim 7, in line 6, “a driving frequency” should be changed to --the driving frequency--
Claim 7, in line 8, “a driving frequency” should be changed to --the driving frequency--
Claim 11, line 18, “a driving frequency” should be changed to --the driving frequency--
Claim 11, line 22, “a driving frequency” should be changed to --the driving frequency--
Claim 12, in line 3, “a driving frequency” should be changed to --the driving frequency--
Claim 12, in line 5, “a driving frequency” should be changed to --the driving frequency--
Appropriate correction is required.
Claims 5 and 8-10 are also objected as being dependent upon objected claims 1-4 and 7.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Claims 1-12 would be allowable if corrected to overcome the objection set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Stuler et al.  – US 9,520,795
Prior art Drda et al. – US 2020/0044569

Prior art Lin – US 2004/0160794
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        September 10, 2021